IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,241-01


                      EX PARTE JOHN WILLIAM JOHNSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. ND 7024-A IN THE 1-A JUDICIAL DISTRICT COURT
                            FROM NEWTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted

aggravated robbery and sentenced to twenty years’ imprisonment. The Ninth Court of Appeals

affirmed his conviction. Johnson v. State, No. 09-16-00384-CR (Tex. App. — Beaumont November

15, 2017) (not designated for publication).

        Applicant filed this application, in which he alleges that appellate counsel rendered

ineffective assistance because counsel failed to timely notify Applicant that his conviction had been

affirmed and failed to advise him of his right to petition pro se for discretionary review, in the trial
                                                                                                      2

court on June 10, 2019. On September 11, 2019, this Court remanded this matter to the trial court

to obtain affidavits from Applicant’s appellate attorneys and findings of fact and conclusions of law

addressing Applicant’s claim.

          On December 8, 2021, this Court received the supplemental record from the trial court. That

record includes an affidavit from Applicant’s trial counsel, who was also one of Applicant’s

appellate attorneys of record, and findings of fact and conclusions of law from the trial court. In his

affidavit, trial counsel states that he employed outside counsel to file Applicant’s appeal. The

supplemental record does not include an affidavit from that attorney. Trial counsel states that he

forwarded a copy of the court of appeals’ opinion to Applicant, and notified him that any further

appellate process, including a petition for discretionary review, would have to be filed pro se because

trial counsel was no longer “involved in this case being court appointed.”

          At the time of Applicant’s direct appeal, Rule 48.4 of the Texas Rules of Appellate Procedure

stated:

          In criminal cases, the attorney representing the defendant on appeal shall, within five
          days after the opinion is handed down, send his client a copy of the opinion and
          judgment, along with notification of the defendant's right to file a pro se petition for
          discretionary review under Rule 68. This notification shall be sent certified mail,
          return receipt requested, to the defendant at his last known address. The attorney shall
          also send the court of appeals a letter certifying his compliance with this rule and
          attaching a copy of the return receipt within the time for filing a motion for rehearing.
          The court of appeals shall file this letter in its record of the appeal.


TEX . R. APP . P. RULE 48.

          The appellate docket in this case contains no indication of a letter from counsel certifying

compliance with Rule 48.4. Nor does trial counsel specify in his affidavit when or how he notified

Applicant of the court of appeals’ decision and his right to file a pro se petition for discretionary
                                                                                                       3

review. Applicant did not allege in his application that he never received notification. Rather, he

alleged that he did not receive such notification before the deadline for filing a petition for

discretionary review had expired.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond more specifically to Applicant’s claims by stating the date upon

which he notified Applicant of the court of appeals’ decision and of his right to file a pro se petition

for discretionary review, and providing a copy of such notice including any return receipt showing

when it was sent and received. The trial court shall also obtain an affidavit from the attorney

employed by trial counsel to file Applicant’s appeal, stating whether she timely and properly notified

Applicant of the court of appeals’ decision and of his right to file a pro se petition for discretionary

review. In addition, the trial court shall order the Texas Department of Criminal Justice's Office of

the General Counsel to file an affidavit supplemented with copies of the mail room logs from the

unit in which Applicant was housed from November 15, 2017, until December 31, 2017, showing

whether Applicant received any incoming legal mail during the applicable time period for filing a

petition for discretionary review. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.
                                                                                                      4

       The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

appellate counsel timely informed Applicant that his conviction had been affirmed and that he has

a right to file a pro se petition for discretionary review. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: January 12, 2022
Do not publish